Exhibit 10.7


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 1 dated as of May 31, 2018 (this “Amendment”) to the Amended and
Restated Credit Agreement dated as of July 26, 2017 (originally dated as of
October 27, 2014) (the “Existing Credit Agreement” and, as amended by the
Amendment, the “Credit Agreement”) among Zebra Technologies Corporation (the
“U.S. Borrower”), Zebra Diamond Holdings Limited (the “U.K. Borrower”, together
with the U.S. Borrower, the “Borrowers”), the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Tranche A Term Loan Administrative Agent, Revolving
Facility Administrative Agent and Collateral Agent, and Morgan Stanley Senior
Funding, Inc., as Tranche B Term Loan Administrative Agent. Capitalized terms
used but not defined herein are used as defined in the Credit Agreement.


RECITALS:
1.    The Borrowers wish to obtain Other Revolving Commitments (the “Refinancing
Revolving Commitments”; the loans thereunder, “Refinancing Revolving Loans”; and
the Persons making such commitments and loans, the “Refinancing Revolving
Lenders”) as Credit Agreement Refinancing Indebtedness under the Credit
Agreement to replace in full the Revolving Commitments existing immediately
prior to the Amendment No. 1 Effective Date (as defined below) (such existing
Revolving Commitments, the “Refinanced Revolving Commitment”; the loans
thereunder, the “Refinanced Revolving Loans”) pursuant to a Refinancing
Amendment under the Credit Agreement, and the Refinancing Revolving Lenders are
willing to provide the Refinancing Revolving Commitments on and subject to the
terms and conditions set forth herein and in the Credit Agreement.
2.    The Borrowers wish to obtain Incremental Revolving Commitments in an
aggregate principal amount of $300,000,000 (the “Incremental Revolving
Commitments”; the loans thereunder, the “Incremental Revolving Loans”; and the
Persons making such commitments and loans, the “Incremental Revolving Lenders”)
(collectively with Refinancing Revolving Commitments, the Refinancing Revolving
Loans and the Refinancing Revolving Lenders, the “New Revolving Commitments”,
the “New Revolving Loans” and the “New Revolving Lenders”, respectively)
pursuant to an Incremental Facility Amendment under the Credit Agreement, and
the Incremental Revolving Lenders are willing to provide the Incremental
Revolving Commitments on and subject to the terms and conditions set forth
herein and in the Credit Agreement. The Incremental Revolving Commitments are
being provided pursuant to the leverage-based incurrence test set forth in
Section 2.20(a)(ii) of the Credit Agreement.
3.    The U.K. Borrower wishes to obtain Other Term Loans (the “Refinancing
Tranche A Term Loans”; and the Persons making such loans, the “Refinancing
Tranche A Term Lenders”) as Credit Agreement Refinancing Indebtedness under the
Credit Agreement to refinance all outstanding Tranche A Term Loans
(collectively, the “Refinanced Tranche A Term Loans”) pursuant to a Refinancing
Amendment under the Credit Agreement, and the Refinancing Tranche A Term Lenders
are willing to provide the Refinancing Tranche A Term Loans on and subject to
the terms and conditions set forth herein and in the Credit Agreement.
4.    Refinancing Tranche A Term Lenders will be comprised of, and Refinancing
Tranche A Term Loans will be made by Tranche A Term Lenders who hold Refinanced
Tranche


1



--------------------------------------------------------------------------------




A Term Loans and who agree to continue all of their Refinanced Tranche A Term
Loans as Refinancing Tranche A Term Loans by executing and delivering a
signature page to this Agreement in the form of Annex I hereto.
5.    The U.S. Borrower wishes to obtain Other Term Loans (the “Refinancing
Tranche B Term Loans”; and the Persons making such loans, the “Refinancing
Tranche B Term Lenders”) (collectively with Refinancing Tranche A Term Loans and
Refinancing Tranche A Term Lenders, the “Refinancing Term Loans” and the
“Refinancing Term Lenders”, respectively) as Credit Agreement Refinancing
Indebtedness under the Credit Agreement to refinance all outstanding Tranche B
Term Loans (collectively, the “Refinanced Tranche B Term Loans”) pursuant to a
Refinancing Amendment under the Credit Agreement, and the Refinancing Tranche B
Term Lenders are willing to provide the Refinancing Tranche B Term Loans on and
subject to the terms and conditions set forth herein and in the Credit
Agreement.
6.    Refinancing Tranche B Term Lenders will be comprised of, and Refinancing
Tranche B Term Loans will be made by:
(i)     in part, Tranche B Term Lenders who hold Refinanced Tranche B Term Loans
and who agree to convert, exchange or “cashless roll” all of their Refinanced
Tranche B Term Loans to or for Refinancing Tranche B Term Loans by executing and
delivering a signature page to this Agreement in the form of Annex II hereto and
selecting the “Cashless Settlement Option”; and
(ii) in part, Persons providing new Refinancing Tranche B Term Loans the
proceeds of which will be used to repay holders of Refinanced Tranche B Term
Loans that will not be so converted, exchanged or rolled.
7.    Therefore, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (which Lenders party hereto
constitute the Required Lenders, both immediately prior to and after giving
effect to this Amendment) agree as follows:
Section 1. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment No. 1 Effective Date, the Existing Credit
Agreement shall be amended as follows:


i. The Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex III hereto.
ii.Schedule 2.01(a) to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01(a) to this Amendment.
iii.Schedule 2.01(b) to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01(b) to this Amendment.


2



--------------------------------------------------------------------------------




iv.Schedule 2.17(f) to this Amendment is hereby added to the Schedules to the
Existing Credit Agreement.
v.Exhibits A, B, C, F-1, F-2, G and J to the Existing Credit Agreement are
hereby deleted in their entirety and replaced with the Exhibits A, B, C, F-1,
F-2, G and J to this Amendment.
vi.Exhibit L to this Amendment is hereby added to the Exhibits to the Existing
Credit Agreement.
Section 2.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of May 31, 2018 (the “Amendment No. 1 Effective Date”)
when:
i.this Amendment shall have been executed and delivered by the Borrowers, the
Subsidiary Loan Parties, each New Revolving Lender, each Refinancing Term Lender
and the Administrative Agents;
ii.the Administrative Agents shall have received a certificate of a Responsible
Officer of each Loan Party dated the date hereof certifying (w) that attached
thereto is a true and complete copy of the Organizational Documents of such Loan
Party and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, (x) that attached thereto is a good standing
certificate (to the extent such concept is known in the relevant jurisdiction)
from the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation dated a recent date prior to the
Amendment No. 1 Effective Date, (y) that attached is a true and complete copy of
the resolutions duly adopted by the board of directors or similar governing body
of each Loan Party, or duly constituted committee thereof (including, with
regard to the U.K. Borrower, shareholder resolutions), authorizing the
execution, delivery and performance of this Amendment, all documents executed in
connection therewith, the borrowings thereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on such
date and (z) as to the incumbency and specimen signature of each Responsible
Officer executing this Amendment and any document executed in connection
therewith and countersigned by another officer as to the incumbency and specimen
signature of the Responsible Officer executing such certificate which shall also
include a certification that (A) borrowing or guaranteeing or securing, as
appropriate, the aggregate Commitments under the Credit Agreement and any other
Loan Document would not cause any borrowing, guarantee, security or similar
limit binding on a Loan Party to be exceeded, as applicable and (B) each copy
document relating to it specified in this Section 2 is correct, complete and in
full force and effect and has not been amended or superseded as at a date
earlier than the Amendment No. 1 Effective Date;
iii.the applicable Administrative Agent shall have received notices of borrowing
of Refinancing Term Loans and New Revolving Loans, if applicable, and notices of
prepayment relating to the Refinanced Term Loans;


3



--------------------------------------------------------------------------------




iv.the applicable Administrative Agent shall have received a promissory note in
form and substance reasonably acceptable to the applicable Administrative Agent
executed by the applicable Borrower in favor of each Lender that requests such a
promissory note at least three (3) Business Days in advance of the Amendment No.
1 Effective Date;
v.the representations and warranties set forth in Article 3 of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the date hereof (both before and after giving
effect to the transactions contemplated by this Amendment) with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;
vi.the representations and warranties in Section 4 of this Amendment shall be
true and correct in all material respects as of the date hereof;
vii.each New Revolving Lender, Refinancing Term Lender and the Administrative
Agents shall have received at least two (2) Business Days prior to the date
hereof all documentation and other information about the Borrowers and the
Subsidiary Loan Parties required under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act that has
been requested in writing at least five (5) Business Days prior to the date
hereof;
viii.the applicable Administrative Agents shall have received, on behalf of
themselves and the applicable Lenders, a favorable written opinion from each of
Kirkland & Ellis, LLP, New York and Illinois counsel for the Loan Parties and
Davis Polk & Wardwell London LLP, U.K. counsel for the Tranche A Term Loan
Administrative Agent and Revolving Facility Administrative Agent, in each case,
(A) dated the date hereof, (B) addressed to the applicable Administrative Agents
and the applicable Lenders and (C) in form and substance reasonably satisfactory
to the applicable Administrative Agents and covering such other matters relating
to this Amendment as the applicable Administrative Agents shall reasonably
request;
ix.no Default or Event of Default shall exist on the date hereof before or after
giving effect to the Refinancing Term Loans and any New Revolving Loans and the
use of proceeds thereof;
x.all fees and expenses required to be paid by (or on behalf of) the Borrowers
to the Administrative Agent pursuant to any written agreement with any Borrower
entered into on or before the Amendment No. 1 Effective Date and invoiced at
least two (2) Business Days prior to the Amendment No. 1 Effective Date shall
have been paid in full in cash;
xi.the Tranche A Term Loan Administrative Agent and Revolving Facility
Administrative Agent shall have received a Parent Guaranty executed by the U.S.


4



--------------------------------------------------------------------------------




Borrower, the Tranche A Term Loan Administrative Agent and Revolving Facility
Administrative Agent, in form and substance reasonably acceptable to the Tranche
A Term Loan Administrative Agent and Revolving Facility Administrative Agent;
and
xii.at least two (2) days prior to the date hereof, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower.
The Borrowing of the Refinancing Term Loans and any New Revolving Loans shall be
deemed to constitute a representation and warranty by the applicable Borrower on
the Amendment No. 1 Effective Date as to the matters specified in paragraphs (e)
and (i) above.
Section 3. Amendment Transactions. This Amendment concurrently (a) amends the
Existing Credit Agreement to add the U.K Borrower as a Borrower in respect of
the Revolving Credit Facility and the Tranche A Term Loan Facility under the
Credit Agreement and (b) constitutes a Refinancing Amendment and an Incremental
Facility Amendment under the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 2 hereof, (a)(i) each Refinancing Term
Lender will make (or, if applicable, convert, exchange or roll its Refinanced
Term Loans to or for) Refinancing Term Loans in an amount set forth opposite its
name on Schedule 2.01(a), (ii) the U.S. Borrower will prepay (in cash or through
delivery by the Borrowers of Refinancing Term Loans, as applicable) the entire
remaining amount of the Refinanced Term Loans, together with accrued and unpaid
interest thereon and (iii) each Refinancing Tranche A Term Loan shall be deemed
to be a “Tranche A Term Loan” under the Credit Agreement and each Refinancing
Tranche B Term Loan shall be deemed to be a “Tranche B Term Loan” under the
Credit Agreement and (b)(i) each New Revolving Lender will make available to
each of the U.S. Borrower and the U.K. Borrower New Revolving Commitments in an
amount equal to the amount set forth opposite its name on Schedule 2.01(b)
hereto, (ii) the Refinanced Revolving Commitments will be continued as
Refinancing Revolving Commitments and the Refinanced Revolving Loans will be
continued as Refinancing Revolving Loans and (iii) each New Revolving Commitment
and New Revolving Loan shall be deemed to be a “Revolving Commitment” and a
“Revolving Loan”, respectively, under the Credit Agreement.
Section 4. Representations and Warranties. By its execution of this Amendment,
each Borrower hereby certifies that this Amendment (including, without
limitation, Annex III hereto) has been duly authorized by all necessary
corporate, shareholder or other organizational action by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with the terms hereof, (i) subject to


5



--------------------------------------------------------------------------------




applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(ii) subject also, in the case of the U.K. Borrower, to the U.K. Legal
Reservations and U.K. Perfection Requirements.
Section 5. Certain Acknowledgements. (a) The U.S. Borrower and each Subsidiary
Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, the New Revolving Loans and the
Refinancing Term Loans) under the Subsidiary Guaranty and its grant of Liens on
the Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the New Revolving Loans and the Refinancing Term
Loans) pursuant to the Security Documents.
(b)    After giving effect to this Amendment, neither the modification of the
Existing Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (ii)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
Section 6. Amendment, Modifications and Waiver. This Amendment may not be
amended, modified or waived except in writing executed by all parties hereto.
Section 7. Representations to the Agents and Lead Arrangers. Each New Revolving
Lender and Refinancing Term Lender, solely for the benefit of each
Administrative Agent and each Joint Lead Arranger, hereby (i) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (ii) agrees that it
will, independently and without reliance upon any Administrative Agent or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; and (iii) agrees that it
shall be bound by the terms of the Credit Agreement as a Lender thereunder and
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender.
Section 8.     Miscellaneous.
(a)    Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver or novation of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which (as amended hereby) are ratified and affirmed in
all respects and shall continue in full force and effect. It is understood and
agreed that each reference in each Loan


6



--------------------------------------------------------------------------------




Document to the Existing Credit Agreement, whether direct or indirect, shall
hereafter be deemed to be a reference to the Credit Agreement and that this
Amendment is a Loan Document.
(b)     Reference to Credit Agreement. Sections 1.03, 1.04, 9.06, 9.07, 9.09,
9.10, and 9.11 of the Credit Agreement are hereby incorporated herein, mutatis
mutandis.
[Signature Pages Follow]

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
ZEBRA TECHNOLOGIES CORPORATION
By /s/ Michael Dennen
Name:    Michael Dennen
Title:    Authorized Signatory


ZEBRA DIAMOND HOLDINGS LIMITED
By /s/ John Ragland
Name:    John Ragland
Title:    Director


ZIH CORP.
By /s/ Colleen M. O’Sullivan
Name:    Colleen M. O’Sullivan
Title:    Vice President and Treasurer


ZEBRA TECHNOLOGIES INTERNATIONAL, LLC
By /s/ Michael Dennen
Name:    Michael Dennen
Title:    Vice President and Vice-Treasurer


ZEBRA TECHNOLOGIES ENTERPRISE CORPORATION
By /s/ John Ragland
Name:    John Ragland
Title:    President


7



--------------------------------------------------------------------------------






ZEBRA RETAIL SOLUTIONS, LLC
By /s/ Colleen M. O’Sullivan
Name:    Colleen M. O’Sullivan
Title:    Vice President and Treasurer
LASER BAND, LLC
By /s/ Jim L. Kaput
Name:    Jim L. Kaput
Title:    Vice President and Secretary



JPMORGAN CHASE BANK, N.A.,
as Tranche A Term Loan Administrative Agent, Revolving Facility Administrative
Agent and Collateral Agent
By /s/ Justin Burton
Name:    Justin Burton
Title:    Vice President


[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as Tranche B Term Loan Administrative Agent
By /s/ Jonathan Rauen
Name:    Jonathan Rauen
Title:    Authorized Signatory





